Bleckley, Justice.
In this state a widow is dowable of lands of which her husband died ‘'seized and possessed.” Code, §1763. The ordinary method of conveying land is by deed, signed by *322the maker, etc. Code, §2690. Another method of acquiring legal seizin is by paying the purchase money in full, where a bond for titles or other written contract for sale and purchase has been entered into. So, title may be acquired by prescription. But entering into possession under a parol contract of purchase, without paying any part of the purchase money, will not give seizin as against the vendor and those claiming under him. And this is so, though the agreed purchase money be tendered. Mere tender of money does not operate as payment, nor work a transmutation of title. The money which the complainant’s husband tendered to the railroad company remained his money, and if it was still on hand when he died, became assets of his estate. And if he owned the money at the time of his decease, he surely did not own the land also. The tender, together with the other facts, put him in a situation where he might have filed a bill for specific performance, and obliged the railroad company to invest him with title, but he did not pui’sue that course. He took no steps to strip off the title with which the company was clothed. The most that can be said is, that he died possessed of a right to become seized of the land by the appropriate proceeding in equity; and possibly, if- the right were now actually enforced by his executors, administrators or heirs at law, so as to render the land the property of the estate, fully and completely, the widow might be dowablo of it on the doctrine of relation. But nothing has been done on this line. The railroad company has not been coerced to perform its contract, express or implied, with her husband, and no representative of the estate is a party to the present bill, nor are the heirs at law parties to it. The widow simply stands upon her claim as dowager, and seeks to resist her assailants by the support which a court of equity can give to that alone. The great fact that the title to the land has never been in her husband or in his estate is decisive against her bill, and she is not entitled to an injunction. The chancellor erred in granting it.
Judgment reversed.